DLD-077                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 18-3603
                                      ___________

                           IN RE: ANTHONY FLETCHER,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                      (Related to E.D. Pa. Civ. No. 2:10-cv-03188)
                      ____________________________________

                        Submitted Pursuant to Fed. R. App. P. 21
                                   January 17, 2019

        Before: JORDAN, GREENAWAY, JR. and NYGAARD, Circuit Judges

                            (Opinion filed: January 25, 2019)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Pro se petitioner Anthony Fletcher seeks a writ of mandamus to compel the

District Court to hold a hearing on a motion he filed regarding his appointed counsel in

his underlying habeas proceedings in the District Court. Fletcher filed his mandamus

petition in November 2018. By order entered December 3, 2018, the District Court



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
denied his motion. In light of the District Court’s action, Fletcher’s request regarding his

now-resolved motion is moot.

       To the extent that Fletcher vaguely seeks “reassignment in the alternative,” see

Mandamus Petition at ECF p. 3, he has not demonstrated his entitlement to the

extraordinary remedy of mandamus relief. See Hollingsworth v. Perry, 558 U.S. 183,

190 (2010) (per curiam) (“Before a writ of mandamus may issue, a party must establish

that (1) no other adequate means [exist] to attain the relief he desires, (2) the party’s right

to issuance of the writ is clear and indisputable, and (3) the writ is appropriate under the

circumstances.”) (internal quotation marks omitted). Accordingly, we will dismiss

Fletcher’s petition.




                                               2